Exhibit 10.1
Name, Employee ID
Work Country
RESTRICTED STOCK UNIT AWARD AGREEMENT
GRANTED UNDER
BIOGEN IDEC INC. 2008 OMNIBUS EQUITY PLAN
1. Grant of Restricted Stock Units
     Biogen Idec Inc. (the “Company”) hereby grants on [     ] (the “Grant
Date”) to                     , an employee of the Company or its Affiliates
(the “Participant”) pursuant to the Biogen Idec Inc. 2008 Omnibus Equity Plan
(the “Plan”) (                    ) restricted stock units (the “RSUs” or the
“Award”), subject to the terms and conditions of this award agreement
(“Agreement”) and the Plan. No RSU shall be paid unless vested in accordance
with this Agreement. The Participant’s rights to the RSUs granted pursuant to
this Agreement are subject to the restrictions described in this Agreement and
the Plan, in addition to such other restrictions, if any, as may be imposed by
law. All initially capitalized terms used will have the meaning specified in the
Plan, unless another meaning is specified in this Agreement.
2. Vesting
A. The Participant shall have a nonforfeitable right to a portion of this Award
(such portion, the vested portion) only upon the dates described in this
Section 2, except as otherwise provided herein or determined by the Committee in
its sole discretion. No portion of any Award shall become vested on the vesting
date unless the Participant is then, and since the Grant Date has continuously
been, employed by the Company or any Affiliate. If the Participant ceases to be
employed by the Company and its Affiliates for any reason, any then-outstanding
and unvested portion of the Award shall be automatically and immediately
forfeited and terminated, except as otherwise provided in this Agreement and the
Plan.
B. This Award will become vested in the following installments (the “Vesting
Period”):
[vesting schedule].
C. Except as otherwise provided in the Plan, upon termination of the
Participant’s employment with the Company and its Affiliates for any reason, any
portion of this Award that is not then vested will promptly terminate, except as
follows:
     (1) any portion of this Award held by the Participant immediately prior to
the Participant’s termination of employment on account of death or Disability
will, to the extent not vested previously, become fully vested upon the
Participant’s death or Disability; and
     (2) any portion of this Award held by the Participant immediately prior to
the Participant’s Retirement, to the extent not vested previously, will become
fully vested for fifty percent (50%) of the number of shares covered by such
unvested portion and for an additional ten percent (10%) of the number of shares
covered by such unvested portion for every full year of employment by the
Company and its Affiliates beyond ten (10) years, up to the remaining amount of
the unvested portion of this Award. For the avoidance of doubt, Retirement means
the Participant’s termination from the Company and its Affiliates after reaching
age 55 with ten (10) full years of service with the Company or its Affiliates,
but not including any termination For Cause or any termination for insufficient
performance, as determined by the Company and its Affiliates.
D. Notwithstanding anything herein to the contrary, any portion of this Award
held by a Participant or a Participant’s permitted transferee immediately prior
to the cessation of the Participant’s employment For Cause shall terminate at
the commencement of business on the date of such termination.

-1-



--------------------------------------------------------------------------------



 



Name, Employee ID
Work Country
3. Payment of Award

  A.        With respect to a Participant who is not eligible for Retirement,
within 30 days following the date on which an RSU becomes vested, the Company
shall issue to the Participant, subject to applicable withholding as discussed
in Section 7 of this Agreement, one share of common stock of the Company
(“Common Stock”) in satisfaction of each vested RSU.     B.        With respect
to a Participant who is or becomes eligible for Retirement at any time during
the Vesting Period, the Company shall issue to the Participant, subject to
applicable withholding as described in Section 7 of this Agreement, one share of
Common Stock for each vested RSU within 30 days of the earliest of (i) the date
the RSU otherwise would have vested under Section 2.B. of this Agreement,
(ii) the date on which the Participant experiences a separation from service
(within the meaning of Section 409A), subject to Section 3.C. of this Agreement
or (iii) the date on which a Covered Transaction that satisfies the definition
of a “change in control event” under Section 409A occurs.     C.        If you
are a “specified employee” (as defined in Section 409A) you will be paid on the
earlier of (i) the date which is six months after you separate from service
(within the meaning of Section 409A) or (ii) your date of death. The preceding
sentence will not apply to any payments that are exempt from or are not subject
to the requirements of Section 409A. For avoidance of doubt, if payments would
be made under Section 3.B.(i) or Section 3.B.(iii) before the six month payment
date on account of other than your separation from service, such payment will be
made under Section 3.B.(i) or Section 3.B.(iii) as applicable.

4. Cancellation and Rescission of Awards
          The Committee may cancel, rescind, withhold or otherwise limit or
restrict this Award prior to payment at any time if the Participant is not in
compliance with all applicable provisions of this Agreement and the Plan, or if
the Participant engages in any Detrimental Activity.
5. No Voting Rights/Dividends
          The Award shall not be interpreted to bestow upon the Participant any
equity interest or ownership in the Company or any Affiliate prior to the date
on which the Company delivers to the Participant shares of Common Stock. The
Participant is not entitled to vote any Common Stock by reason of the granting
of this Award or to receive or be credited with any dividends declared and
payable on any share of Common Stock underlying this Award prior to the payment
date with respect to such share.
6. Unfunded Status
          The obligations of the Company hereunder shall be contractual only.
The Participant shall rely solely on the unsecured promise of the Company and
nothing herein shall be construed to give the Participant or any other person or
persons any right, title, interest or claim in or to any specific asset, fund,
reserve, account or property of any kind whatsoever owned by the Company or any
Affiliate.
7. Withholding
          If statutory withholding of taxes and/or social insurance is required
at the time of vesting, the Company will withhold from delivery to the
Participant a number of shares of Common Stock equal in value to the statutory
minimum amount required to be withheld. A similar amount of cash will be paid by
the Company to the applicable tax authorities. The number of shares to be
withheld will be calculated using the closing sales price of a share of Common
Stock on the vesting date. Shares (net of the number withheld for the payment of
withholding taxes, if applicable) will be delivered to the Participant’s stock
plan account upon vesting in accordance with the Plan. The Company may, in its
discretion, permit Participants to make alternative arrangements for payment of
any such taxes and/or social insurance.

-2-



--------------------------------------------------------------------------------



 



Name, Employee ID
Work Country
8. Provisions of the Plan
          This Award is subject to the provisions of the Plan, which are
incorporated herein by reference, and in the event of any inconsistency or
conflict between the provisions of this Award and the Plan, the provisions of
the Plan shall control. A copy of the Plan as in effect on the Grant Date has
been made available to the Participant.
9. No Right to Employment
          The grant of this Award shall not constitute a contract of employment
or confer upon the Participant any right with respect to the continuance of
his/her employment by or other service with the Company or any Affiliate, nor
shall it or they be construed as affecting the rights of the Company (or
Affiliate) to terminate the service of the Participant at any time or otherwise
change the terms of such service, including, without limitation, the right to
promote, demote or otherwise re-assign the Participant from one position to
another within the Company or any Affiliate.
10. No Rights as a Stockholder
          The Participant shall not have any rights as a stockholder with
respect to any shares (including dividend or voting rights) to be issued under
this Award until he or she becomes the holder of such shares.
11. Governing Law
          The provisions of this Award shall be governed by and interpreted in
accordance with the laws of the State of Delaware.
          IN WITNESS WHEREOF, the Company has caused this instrument to be
executed by its duly authorized officer.

                          Biogen Idec Inc.    
 
               
 
      By        
 
         
 
   
 
               
Dated:
  [                                               ]            
 
                        Participant    
 
                        [ ]                
 
               
Dated:
  [                                               ]            

BY ACCEPTING THIS AWARD OR ANY BENEFIT HEREUNDER, THE PARTICIPANT CONSENTS
TO ALL THE TERMS AND CONDITIONS IN THIS AGREEMENT AND IN THE PLAN.

-3-